Case: 21-2089   Document: 32     Page: 1   Filed: 04/20/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  EUGENE WEBBER,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2021-2089
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-6035, Chief Judge Margaret C.
 Bartley.
                 ______________________

                 Decided: April 20, 2022
                 ______________________

    JOHN D. NILES, Carpenter Chartered, Topeka, KS, ar-
 gued for claimant-appellant.

     MATTHEW JUDE CARHART, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for respondent-appellee.
 Also represented by BRIAN M. BOYNTON, ELIZABETH MARIE
 HOSFORD, PATRICIA M. MCCARTHY; CHRISTINA LYNN
 GREGG, BRIAN D. GRIFFIN, Office of General Counsel,
Case: 21-2089     Document: 32     Page: 2    Filed: 04/20/2022




 2                                     WEBBER   v. MCDONOUGH



 United States Department of Veterans Affairs, Washing-
 ton, DC.
                 ______________________

     Before LOURIE, BRYSON, and PROST, Circuit Judges.
 PROST, Circuit Judge.
      The Board of Veterans’ Appeals (“Board”) determined
 that Eugene Webber’s peripheral neuropathy service-con-
 nection awards already compensated Mr. Webber for a doc-
 tor’s recommendation that he avoid certain activities. The
 Board accordingly denied Mr. Webber a higher diabetes
 rating for that recommendation to avoid double compensa-
 tion, or “pyramiding,” under 38 C.F.R. § 4.14. The Court of
 Appeals for Veterans Claims (“Veterans Court”) affirmed
 after determining that this anti-pyramiding rationale was
 proper and sufficiently explained. Since the Veterans
 Court properly construed § 4.14, we affirm.
                         BACKGROUND
                               I
     Veterans may receive service connection for both dia-
 betes and peripheral neuropathy. For diabetes, the rating
 schedule provides a 20-percent rating for veterans who re-
 quire either (1) one or more daily injection(s) of insulin and
 a restricted diet, or (2) an oral hypoglycemic agent and a
 restricted diet. 38 C.F.R. § 4.119, Diagnostic Code 7913. A
 40-percent rating is given to veterans who require (1) one
 or more daily injection(s) of insulin, (2) a restricted diet,
 and (3) “regulation of activities.” Id. “[C]ompensable com-
 plications of diabetes” are evaluated “separately unless . . .
 used to support a 100-percent evaluation,” id., and periph-
 eral neuropathy is a “common complication” of diabetes,
 J.A. 43.
     Peripheral neuropathy has its own rating schedule.
 The ratings range from mild to complete disability and are
 “in proportion to the impairment of motor, sensory, or
Case: 21-2089     Document: 32      Page: 3   Filed: 04/20/2022




 WEBBER   v. MCDONOUGH                                       3



 mental function.” 38 C.F.R. § 4.124a. The assigned level
 of impairment “[c]onsider[s] especially . . . complete or par-
 tial loss of use of one or more extremities, . . . impairment
 of vision, disturbances of gait, tremors, visceral manifesta-
 tions, etc.” Id.
                               II
     Mr. Webber received service connection for diabetes,
 peripheral neuropathy of the lower extremities, and pe-
 ripheral neuropathy of the upper extremities, each at a rat-
 ing of 20 percent. Mr. Webber also sought an increase in
 his diabetes rating to 40 percent. He submitted the medi-
 cal opinion of Dr. Anderson, which stated that Mr. Web-
 ber’s peripheral neuropathy
     significantly interferes with walking due to pain
     and numbness in the feet and legs. [Mr. Webber]
     requires a cane for ambulation and experiences
     problems with his balance. He should not be ex-
     posed to activities such as being around heights,
     climbing, or balancing. . . . In summary, [Mr. Web-
     ber’s diabetes] with secondary related [peripheral
     neuropathy] would impose significant regulation of
     activities.
 J.A. 24 (emphasis added). Mr. Webber relied on the itali-
 cized language to prove the requisite “regulation of activi-
 ties” for a 40-percent diabetes rating.
                              III
     The Board initially denied Mr. Webber an increased di-
 abetes rating because the activities listed—avoiding
 heights, climbing, and balancing—were “not the type of
 strenuous activities contemplated by the regulation.”
 J.A. 16. Mr. Webber appealed that decision to the Veterans
 Court, and the Veterans Court granted the parties’ joint
 motion for partial remand, in which the parties agreed
 that the Board improperly disagreed with Dr. Anderson’s
 medical opinion. J.A. 16.
Case: 21-2089    Document: 32      Page: 4    Filed: 04/20/2022




 4                                     WEBBER   v. MCDONOUGH



      On remand, the Board denied Mr. Webber’s claim for a
 40-percent diabetes rating “on alternative grounds.”
 J.A. 16. The Board did not examine whether Dr. Ander-
 son’s activity suggestions fell within the ambit of “regula-
 tion of activities”; instead, it examined whether
 Mr. Webber’s peripheral neuropathy ratings already com-
 pensated him for the restrictions discussed in Dr. Ander-
 son’s medical opinion. The Board concluded that they did.
 Specifically, the Board found that Dr. Anderson’s activity
 recommendations were “already contemplated” in both of
 Mr. Webber’s peripheral neuropathy awards. J.A. 18; see
 also J.A. 52 (recognizing “loss of balance” and “instability”
 as complications of peripheral neuropathy). The Board ac-
 cordingly denied Mr. Webber a 40-percent diabetes rating
 due to 38 C.F.R. § 4.14, which prohibits pyramiding vet-
 eran disability awards and instructs that “[t]he evaluation
 of the same disability under various diagnoses is to be
 avoided.” The Board reasoned that it had to deny Mr. Web-
 ber’s claim for an increased diabetes rating because, even
 if Dr. Anderson’s opinion amounted to “regulation of activ-
 ities” for diabetes, the Board could not “impermissibly dou-
 ble-count[]” Mr. Webber’s activity impairments. J.A. 18.
      Mr. Webber again appealed to the Veterans Court, as-
 serting that the Board’s anti-pyramiding conclusion lacked
 adequate reasoning. The Veterans Court disagreed and af-
 firmed the Board. The Veterans Court determined that
 “[t]he Board’s analysis [was] consistent with governing
 law” and was “sufficiently detailed.” J.A. 6. Although
 Mr. Webber also appealed the Board’s interpretation of
 “regulation of activities” in the diabetes rating schedule,
 the Veterans Court recognized that “[t]he Board’s analysis
 does not require addressing the question” of regulatory in-
 terpretation. J.A. 5–7. Mr. Webber now appeals to this
 court. He argues that anti-pyramiding does not apply here
 when § 4.14 is properly construed and that Dr. Anderson’s
 medical opinion demonstrates the “regulation of activities”
 required for a 40-percent diabetes rating.
Case: 21-2089     Document: 32      Page: 5   Filed: 04/20/2022




 WEBBER   v. MCDONOUGH                                       5



     We have jurisdiction under 38 U.S.C. § 7292(c).
                         DISCUSSION
      The Veterans Court properly construed the anti-pyra-
 miding regulation to conclude that Mr. Webber could not
 be doubly compensated for Dr. Anderson’s opinion that he
 avoid “heights, climbing, or balancing.” J.A. 24. Sec-
 tion 4.14 provides that “the same manifestation” of a disa-
 bility should not be evaluated (and thus compensated for)
 “under different diagnoses.” 38 C.F.R. § 4.14. As Mr. Web-
 ber recognizes, the “rule against ‘pyramiding’ prohibits . . .
 ‘compensating a claimant twice (or more) for the same
 symptomatology.’” Appellant’s Br. 8 n.2 (quoting Lyles v.
 Shulkin, 29 Vet. App. 107, 113 (2017)); accord Amber-
 man v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).
     And the Board found that that is exactly what
 Mr. Webber seeks—compensation for the restrictions dis-
 cussed in Dr. Anderson’s medical opinion under his diabe-
 tes rating despite the fact that his peripheral neuropathy
 ratings “already contemplated” Dr. Anderson’s activity
 suggestions. J.A. 6. That is a factual finding that we can-
 not disturb. Accordingly, we conclude that the Veterans
 Court properly construed § 4.14 to affirm the Board.
     Since we affirm the Veterans Court based on the con-
 struction of § 4.14, we need not and therefore do not reach
 Mr. Webber’s regulatory-interpretation argument regard-
 ing § 4.119’s “regulation of activities.”
                         CONCLUSION
      We have considered the parties’ remaining arguments
 but find them unpersuasive. For the foregoing reasons, we
 affirm the Veterans Court.
                         AFFIRMED
                            COSTS
 No costs.